Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 23.2 THE LAW OFFICE OF CONRAD C. LYSIAK 601 West First Avenue, Suite 903 Spokane, Washington 99201 ( 509) 624-1475 FAX: (509) 747-1770 EMAIL: cclysiak@qwest.net CONSENT I HEREBY CONSENT to the inclusion of my name in connection with the Form SB-2 Registration Statement filed with the Securities and Exchange Commission as attorney for the registrant, China Kangtai Cactus Bio-Tech Inc. DATED this 12 th day of December, 2006. Yours truly, CONRAD C. LYSIAK Conrad C. Lysiak
